DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 	Claims 1, 23, 30, 33-35, 42, 56-58, 68, 92-93, 97 and 102-105 are pending. 

Withdrawal of Claim Objections/Rejections
	Any previous objection or rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 33-35, 42, 56-58, 68, 92 and 102-104 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (WO2010/135207 A1).
	Regarding claims 1 and 68, Cui et al. teaches “a composition consisting of a solid mixture of cationic lipids and a polynucleotide, wherein the cationic lipid molecules form a water-insoluble ionic complex with the polynucleotide (referred hereinafter as the lipid/nucleic acid salt)” (current claim 42).  Page 2.  The lipid/nucleic acid salt can be put into solution where the solution may comprise a neutral phospholipid, a sterol including campesterol or β-Sitosterol, one or more lipids including cholesterol and a lipid-PEG compound including ceramide-PEG (current claims 34, 35 and 92).  See pages 3 and 38.  Cui et al. further teaches that “[t]hese cationic lipid nucleic acid salts . . . upon mixing with other lipids produce nucleic acid lipid complexes.”  This would read on a nanoparticle composition comprising a lipid component having the claimed components of claim 1 and a lipid nanoparticle having the claimed components of claim 68.  See page 8.  
	Regarding claim 33, Cui et al. teaches 1,2-dilinoleoyl-sn-glycero-3-phosphoethanolamine.  See page 4. 
	Regarding claims 56-58, Cui et al. teaches “the invention is any of the above formulations suitable for delivery of a therapeutic molecule to the liver, to the lung or to a tumor.”  Page 4. 
Regarding claim 102-104, the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   If the prior art structure is capable of performing the intended use, then it meets the claim.  That said, Cui et al. teaches a method of treating a disease or disorder in mammalian subject that apparently pertains to the capability of the nucleic acid moiety:
A therapeutically effective amount of a composition of this disclosure containing a nucleic, a cationic lipid, an amphiphiles, a phospholipid, cholesterol and a PEG linked cholesterol may be administered to a subject having a disease or disorder associated with expression or overexpression of a gene that can be reduced, decreased, downregulated, or silenced by the composition. 

Page 39.  

Claim(s) 68, 97 and 102-105 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsay et al. (US 2016/0022580).
Regarding claim 68, Ramsay et al. teaches “lipid nanoparticles for transfection and related methods.”  Title.   “In one embodiment, the transfection reagent composition includes: (a) a cationic lipid that is an aminolipid or a pharmaceutically acceptable salt thereof;  (b) a neutral lipid that is a phospholipid;  (c) a sterol that is cholesterol; and (d) a surfactant.”  Paras. [0153]-[0157].  Exemplary sterols include campesterol.  See para. [0120].
Regarding claim 97, Ramsay et al. teaches “methods for transfection a cell using the lipid nanoparticles.”  Para. [0073].   This includes “introducing a nuclei acid into a cell, comprising contacting a cell with the lipid nanoparticle of the invention.”  Para. [0028].  
Regarding claim 102, Ramsay et al. teaches “a method of treating a disease or disorder characterized by overexpression of a polypeptide in a subject, comprising administering to the subject the lipid nanoparticle of the invention, wherein the nucleic acid capable of silencing or decreasing the expression of the polypeptide.”  Para. [0030]. 
Regarding claim 103, Ramsay et al. teaches “a method of treating a disease or disorder characterized by the absence of expression, or under expression, of a polypeptide in a subject, comprising administering to the subject the lipid nanoparticle of the invention, wherein the nucleic acid capable of expressing or increasing the expression of the polypeptide.”  Para. [0031].
Regarding claim 104, Ramsay et al. teaches “the invention provides a method for modulating the expression of a target polynucleotide or polypeptide.”  Para. [0029].  
Regarding claim 105, the method of making lipid nanoparticles containing a nucleic acid comprising, (a) introducing a first stream comprising a nucleic acid in a first solvent into a microfluidic device,” para. [0003], and “(b) introducing a second stream comprising transfection reagent composition in a second solvent.”  Para. [0034].  Further, the method comprises “(c) flowing the one or more first streams and the one or more second streams . . . and (d) mixing of the contents of the one or more first streams and the one or more second streams  . . . to provide a third stream comprising lipid nanoparticles with encapsulated nucleic acid.”  Paras. [0035] and [0036].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 23, 30, 33-35, 42, 56-58, 68, 92, 93, 97 and 102-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,867,888. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a nanoparticle comprising an ionizable lipid, a phospholipid, cholesterol and a cholesterol derivative.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618